DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 12-14-2020, is acknowledged.  Claims 13-15, 17, 37, 39, 43, 45, 96, and 104 have been amended.   Claims 40, 56, and 65 have been canceled.  New claim 105 has been added.
Claims 13-15, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 66, 96, 104, and 105 are pending and under consideration.
Rejections Withdrawn or Moot
The rejection of claims 40, 56, and 65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "formulation", is moot in light of the cancelation of the claims.
The rejection of claims 13-15, 17, 36, 37, 39, 43, 45, 51, 54, 55, 58, 63, 66, 96, and 104 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "formulation", is withdrawn in light of the claim amendments.
The rejection of 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "J and K", is withdrawn in light of the claim amendment
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "MOMP" in lines 3, 4, 5, 7, 8, 9, is withdrawn in light of the claim amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "MOMP" in line 2, is withdrawn in light of the claim amendment.
The rejection of 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "5-methoxyuridine and 2'-0-methyl uridine", is withdrawn in light of the claim amendment.
The rejection of 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "RNA polynucleotide", is moot in light of the cancelation of the claim.
The rejection of 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "VSVg protein signal sequence (MKCLLYLAFLFIGVNCA; SEQ ID NO: 307) and Japanese encephalitis JEV signal sequence (MWLV S LAIVT AC AG A; SEQ ID NO: 308", is withdrawn in light of the claim amendment.
The rejection of 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "Formula (I) or Formula (II)", is moot in light of the cancelation of the claim.
The rejection of 65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how the immunogenic composition of claim 13 is "formulated in an effective amount", is moot in light of the cancelation of the claim.
The provisional rejection of claim 40 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 12, 29, 37-39, 41, 43 and 44 of copending Application No. 16/036,318, is moot in light of the cancelation of the claim.

Rejections Maintained
The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is maintained.
	Applicants argue that the amendment of claim 15 to recite        obviates the rejection.
	The examiner has considered applicants' argument, in light of the claim amendments, but does not find it persuasive because claim 13 remains drawn to "a" ribonucleic acid (RNA) polynucleotide having an open reading frame encoding "a" Chlamydia trachomatis major outer membrane protein (MOMP)
	Newly amended claim 15 now is drawn to: (i) one RNA polynucleotide having an open reading frame encoding two Chlamydia trachomatis MOMP proteins; or, (ii) two RNA polynucleotides, each having an open reading frame encoding a Chlamydia trachomatis MOMP protein.
	Therefore, claim 15 remains improperly dependent from claim 13.
	It is recommended that claim 15 recite:  The immunogenic composition of claim 13, wherein the immunogenic composition further comprises".
The rejection of claim 66 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,022,435, is maintained.
	Applicants request that the rejection be held in abeyance pending reconsideration in view of the instant response.
The provisional rejection of claims 13, 36, 37, 40, 51, 55, 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, 12, 29, 37-39, 41, 43 and 44 of copending Application No. 16/036,318, is maintained.
	Applicants request that the rejection be held in abeyance pending reconsideration in view of the instant response.
Claim Objections
Claims 14, 17, 39, 43, 45, 54, 55, 63, 96, 104, and 105 are objected to because they depend from rejected claims.  Appropriate correction is required.
Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 23, 2021